DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on June 23, 2021.  Claims 1 – 21 are pending and examined below.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to for using legal phraseology such as “mean of a playback device”.  Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claims 5, 9, 12, 16, 17, 20 and 21 are objected to for the following informalities:
(a) 	Each of claims 5, 9, 16 and  20 do not end with a period.  Appropriate correction is required.
(b)	In claims 12 and 21, the phrase “active at least one of the plurality of massage units” is ambiguous.  Should the term “active” be replaced with --activate--?  Appropriate correction is required.
(c) 	In claim 17, the term “actives” should be replaced with the term --activates-- Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 9, 10 and 20, the phrase “the predetermined frequencies” lacks clear 
antecedent basis.  Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 21 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by cited Japanese Patent Application Publication No. JP2010011923A to Deguchi et al. based on the machine translation (herein after “Deguchi et al. publication").
Note: Text written in bold typeface is claim language from the instant application.  
Texts written in normal typeface are comments made by the Examiner and/or passages from the prior art reference(s).
As to claims 1 and 21,
the Deguchi et al. publication discloses a vehicle seat arrangement (1, 2, 5 11, 
30)(see Fig. 1 and ¶15, where “a seat 11 has a seat 1 for seating a user and a backrest 2 for reclining a user.  Further, the rear seat 11 has a footrest 3 on which a leg is placed.  The massage portion 5 is provided in a seat (chair body portion) 11 of an automobile 10) comprising: 
a vehicle seat (11), having a plurality of massage units (5, 15) integrated in the vehicle seat (11)(see Figs. 2 and 3; see also ¶13, where “a massage machine 30 is provided on a front seat (particularly, a passenger seat) and a rear seat”; ¶15, where “[t]he massage unit 5 is an air cell 15 which expands or contracts by air supply or exhaust and presses the user's body”; and ¶16, “[t]he air cell 15 is provided in each of the seat portion 1, the backrest portion 2, and the footrest 3”); 
a playback device (7) of an entertainment system of a vehicle for playing 
back an acoustic entertainment signal (see Figs. 1 – 3, ¶5 – ¶9, ¶13 – ¶24 and ¶37 – ¶45); and 
a control device (6, 23)(see ¶19) coupled to the playback device for 
controlling the plurality of massage units based on the acoustic entertainment signal (see Figs. 1 – 3, ¶5 – ¶9, ¶13 – ¶24 and ¶37 – ¶45), which control device is configured to 
receive an input signal from a playback device playing back an acoustic entertainment signal (see Figs. 1 – 3, ¶5 – ¶9, ¶13 – ¶24 and ¶37 – ¶45), and to control the plurality of massage units based on the acoustic entertainment signal (see Figs. 1 – 3, ¶5 – ¶9, ¶13 – ¶24 and ¶37 – ¶45), wherein the control device is configured to 
active at least one of the plurality of massage units so as to vibrate in a frequency range (see Figs. 1 – 3, ¶5 – ¶9, ¶13 – ¶24 and ¶37 – ¶45), in which said at least one of the plurality of massage units only brings about noise emission which is externally imperceptible to a person other than a person sitting on the vehicle seat (see Figs. 1 – 3, ¶5 – ¶9, ¶13 – ¶24 and ¶37 – ¶45, where “by controlling the music playback device 7, the playback control unit 23 can prohibit sound from being emitted from the speaker 7a of the music playback device 7 in the form of sound as a sound signal, so that in this case, the user can feel the sound signal as a massage operation by the air cell 15 rather than sound”).

As to claim 2,
the Deguchi et al. publication discloses said at least one of the plurality of massage units being activated so as to vibrate in a frequency range which does not constitute a resonance frequency of a structure of the vehicle seat (see Figs. 1 – 3, ¶5 – ¶9, ¶13 – ¶24 and ¶37 – ¶45).  

As to claim 3,
the Deguchi et al. publication discloses said at least one of the plurality of massage units being activated so as to vibrate in a frequency range in which vibrations are damped to a great extent by the structure of the vehicle seat (see Figs. 1 – 3, ¶5 – ¶9, ¶13 – ¶24 and ¶37 – ¶45).  

As to claim 4,
the Deguchi et al. publication discloses said at least one of the plurality of 
massage units being activated so as to vibrate in a frequency range where vibrations cause no sound or only sound that is below a threshold of perceptibility of a vehicle occupant (see Figs. 1 – 3, ¶5 – ¶9, ¶13 – ¶24 and ¶37 – ¶45). 
 
As to claim 5,
the Deguchi et al. publication discloses specific massage units being 
excluded or adapted, in a targeted manner, to a noise environment (see Figs. 1 – 3, ¶5 – ¶9, ¶13 – ¶24 and ¶37 – ¶45).

As to claim 6,
the Deguchi et al. publication discloses specific massage units being 
activated only if vibrations caused by activation of the respective specific massage unit is not to the detriment of a comfortable noise level (see Figs. 1 – 3, ¶5 – ¶9, ¶13 – ¶24 and ¶37 – ¶45).
 

As to claim 7,
the Deguchi et al. publication discloses vibration frequencies of the plurality of massage units being adapted, in a tailored manner, to different massage units provided at different regions of the vehicle seat (see Figs. 1 – 3, ¶5 – ¶9, ¶13 – ¶24 and ¶37 – ¶45).  

As to claim 8,
the Deguchi et al. publication discloses only predetermined frequencies are output in specific regions of the vehicle seat (see Figs. 1 – 3, ¶5 – ¶9, ¶13 – ¶24 and ¶37 – ¶45).  

As to claim 9 (as best understood based on the 112 rejection discussed 
herein above),
the Deguchi et al. publication discloses output of the predetermined frequencies is selected so as to be adapted to a local damping provided at the respective specific region of the vehicle seat (see Figs. 1 – 3, ¶5 – ¶9, ¶13 – ¶24 and ¶37 – ¶45).

As to claim 10 (as best understood based on the 112 rejection discussed 
herein above), 
the Deguchi et al. publication discloses output of the predetermined frequencies being selected so as to be adapted to the weight of a person sitting on the vehicle seat (see Figs. 1 – 3, ¶5 – ¶9, ¶13 – ¶24 and ¶37 – ¶45).  


As to claim 11, 
the Deguchi et al. publication discloses the plurality of massage units being arranged so as to be distributed over a sitting surface of the vehicle seat (see Figs. 1, 3 and 4), and that acoustic entertainment signal is split into a plurality of output signals, wherein each one of the plurality of output signals is assigned to a different predetermined frequency range of the acoustic entertainment signal and each one of the plurality of output signals is output to different ones of the plurality of massage units for activating massage units that are arranged in different places of the vehicle seat (see Figs. 1 – 3, ¶5 – ¶9, ¶13 – ¶24 and ¶37 – ¶45).

As to claim 12, 
the Deguchi et al. publication discloses a control device (6, 23)(see ¶19) for controlling and activating a plurality of massage units integrated in a vehicle seat (see Figs. 1 – 3), which control device is configured 
to receive an input signal from a playback device playing back an acoustic entertainment signal, and to control the plurality of massage units based on the acoustic entertainment signal (see Figs. 1 – 3, ¶5 – ¶9, ¶13 – ¶24 and ¶37 – ¶45), wherein the control device is configured to 
active at least one of the plurality of massage units so as to vibrate in a frequency range, in which said at least one of the plurality of massage units only brings about noise emission which is externally imperceptible to a person other than a person sitting on the vehicle seat (see Figs. 1 – 3, ¶5 – ¶9, ¶13 – ¶24 and ¶37 – ¶45).  

As to claim 13, 
the Deguchi et al. publication discloses the control device activating said at 
least one of the plurality of massage units so as to vibrate in a frequency range which does not constitute a resonance frequency of a structure of the vehicle seat (see Figs. 1 – 3, ¶5 – ¶9, ¶13 – ¶24 and ¶37 – ¶45).  

As to claim 14, 
the Deguchi et al. publication discloses the control device activates said at least one of the plurality of massage units so as to vibrate in a frequency range in which vibrations are damped to a great extent by the structure of the vehicle seat (see Figs. 1 – 3, ¶5 – ¶9, ¶13 – ¶24 and ¶37 – ¶45).  

As to claim 15, 
the Deguchi et al. publication discloses the control device activates said at least one of the plurality of massage units so as to vibrate in a frequency range where vibrations cause no sound or only sound that is below a threshold of perceptibility of a vehicle occupant (see Figs. 1 – 3, ¶5 – ¶9, ¶13 – ¶24 and ¶37 – ¶45).  

As to claim 16, 
the Deguchi et al. publication discloses the control device excludes or adapts specific massage units, in a targeted manner, to a noise environment  (see Figs. 1 – 3, ¶5 – ¶9, ¶13 – ¶24 and ¶37 – ¶45).

As to claim 17, 
the Deguchi et al. publication discloses the control device activating specific massage units only if vibrations caused by activation of the respective specific massage unit is not to the detriment of a comfortable noise level (see Figs. 1 – 3, ¶5 – ¶9, ¶13 – ¶24 and ¶37 – ¶45).  



As to claim 18, 
the Deguchi et al. publication discloses the control device being configured to adapt vibration frequencies of the plurality of massage units, in a tailored manner, to different massage units provided at different regions of the vehicle seat (see Figs. 1 – 3, ¶5 – ¶9, ¶13 – ¶24 and ¶37 – ¶45).  

As to claim 19, 
the Deguchi et al. publication discloses the control device outputting only 
predetermined frequencies in specific regions of the vehicle seat (see Figs. 1 – 3, ¶5 – ¶9, ¶13 – ¶24 and ¶37 – ¶45).  

As to claim 20, 
the Deguchi et al. publication discloses the control device selecting output of the predetermined frequencies so as to be adapted to a local damping provided at the respective specific region of the vehicle seat (see Figs. 1 – 3, ¶5 – ¶9, ¶13 – ¶24 and ¶37 – ¶45).

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II.   All received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666